Case 1:19-cv-00715-LO-IDD Document 47-1 Filed 07/23/19 Page 1 of 2 PageID# 623




                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                             Alexandria Division


JUUL LABS, INC.,

                   Plaintiff,

v.                                                 Civil Action No. 1:19-cv-00715


YASER AHMED, GREG HILLHOUSE, PANTELEY
NIKOLOV, MIN ZHANG (敏张), DANIEL WHITE,
WENJIANG MAI, DONG DONG WANG (东东 王),
ARTHUR BERNARD, MARK DERIAS, KEVIN
SULLIVAN, ANTONIO CRESSOTTI, RUSSELL
MCGOWAN, ZHENYU ZHU, LIAN CUI JIANG (莲翠
蒋), XIAO HUA WANG (小华 汪), ROY WALKER,
YERVAND SETOYAN, GREG WILSON, EMAN
GHALY, HAI YAN XIANG (海艳 项), JORDAN
HORST, MYRON DOYLE, BENZ TRAN, DENNIS
HAMMER, JIAQI CHEN, DUY TRAN, ANGELENE
QUIMBAYA, KENNETH BUSS, PENG LIN (鹏 林)
IVAN ZAMBAROV, APRIL CASELLA, NIKOLAY
ZANBAROV, TRACY WISBY, MERVAT
ABOULAYLA, NOAH MARTANO, NICOLE
EGDORF, JOSIF LEITNER, HARLEN NAPPI,
ROBERT RULE, MINGHUA HUANG, SARAH
GRIFFITH, JACOB COLEMAN, SLADE HANSON,
ALEJANDRO PIEDRA, CHRISTY VASQUEZ, HUI
QI LIN (辉棋 林), WENBO LEI, MARCIO DIAZ, ALI
TOY, JESSE LAZAR, SIBEL TOY, NIDAL
HAMAYEL, IMAD RIHAN, ZAHEY SAMEEH,
JASON KIM, FREDERICK ROESEL, YAN XIONG,
BOBBY TAYLOR, CAROL PRINE, JIAWEI HUANG,
DARIO VASQUEZ, KENGATE LEEN, JORDAN
MCLEOD, KYLE JACKSON, KYLE PATTERSON,
KIMBERLY STRATOS,

                   Defendants.
Case 1:19-cv-00715-LO-IDD Document 47-1 Filed 07/23/19 Page 2 of 2 PageID# 624




  [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR AUTHORIZING
      SERVICE OF PROCESS BY EMAIL AS TO CERTAIN DEFENDANTS

       This Court, having considered the Motion by Plaintiff Juul Labs, Inc. for service by email

and for good cause shown, it is hereby

       ORDERED that the Motion shall be, and hereby is, granted; and it is further

       ORDERED that Plaintiff is permitted to serve the Defendants identified in its

corresponding motion by email. Each email should contain a summons, a copy of this order, and

a copy of the complaint.

       ORDERED that following service by email of the Defendants, Plaintiff shall file a notice

of service with the Clerk’s office affirming compliance with this order indicating the date the

emails were sent to each remaining defendant.



SO ORDERED THIS _____ day of __________, 2019.


                                                          _______________________________
                                                              United States Magistrate Judge




                                                2
